    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 1 of 13 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

BRIAN JONES,                        )
                                    )
                 Plaintiff,         )                   Case No. ______________
                                    )
        v.                          )
                                    )                   COMPLAINT FOR VIOLATIONS OF
WELBILT, INC., CYNTHIA M.           )                   THE FEDERAL SECURITIES LAWS
EGNOTOVICH, DINO J. BIANCO, JOAN K. )
CHOW, JANICE L. FIELDS, BRIAN R.    )
GAMACHE, ANDREW LANGHAM, and        )                   JURY TRIAL DEMANDED
WILLIAM C. JOHNSON,                 )
                                    )
                 Defendants.        )
                                    )

       Plaintiff Brian Jones “Plaintiff”), on behalf of himself and all others similarly situated, upon

information and belief, including an examination and inquiry conducted by and through his counsel,

except as to those allegations pertaining to Plaintiff, which are alleged upon personal belief, alleges

the following for his Complaint:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action against Welbilt, Inc. (“Welbilt” or the “Company”) and the

members of its Board of Directors (the “Board” or the “Individual Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. §

240.14a-9. By the action, Plaintiff seeks to enjoin the vote on a proposed transaction, pursuant to

which The Middleby Corporation (“Middleby”) will acquire Welbilt through its subsidiaries

Middleby Marshall Inc. (“Acquiror”) and Mosaic Merger Sub, Inc. (“Merger Sub”) (the “Proposed

Transaction”). 1



1 Non-party Middleby is an Illinois corporation headquartered at 1400 Toastmaster Drive, Elgin, IL,
    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 2 of 13 PageID #: 2



       2.       On April 21, 2021, Welbilt and Middleby jointly announced their entry into a

Transaction Agreement dated April 20, 2021 (the “Merger Agreement”). The Merger Agreement

provides that Welbilt stockholders will receive 0.1240 shares of Middleby common stock for each

share of Welbilt common stock they own (the “Merger Consideration”). Upon closing of the merger,

Middleby stockholders will hold approximately 76%, and Welbilt stockholders will hold

approximately 24%, of the issued and outstanding shares of the combined company.

       3.       On May 28, 2021, Middleby filed a Form S-4 Registration Statement (and as amended

on June 9, 2021, the “Registration Statement”) with the SEC. The Registration Statement, which

recommends that Welbilt stockholders vote in favor of the Proposed Transaction, omits or

misrepresents material information critical and essential to that decision. Defendants authorized the

issuance of the false and misleading Registration Statement in violation of Sections 14(a) and 20(a)

of the Exchange Act.

       4.       It is imperative that the material information omitted from the Registration Statement

is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so that they can

properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin Defendants

from taking any steps to consummate the Proposed Transaction unless and until the material

information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the defendants’ violations of the

Exchange Act.




60120. Middleby’s common stock trades on the NASDAQ Global Select Market under the ticker
symbol “MIDD.” Non-party Acquiror is a Delaware corporation and wholly owned, direct subsidiary
of Middleby. Non-party Merger Sub is a Delaware corporation and a direct wholly owned subsidiary
of Acquiror.

                                                     2
    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 3 of 13 PageID #: 3



                                   JURISDICTION AND VENUE

        6.     This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27

of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

        7.     The Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations in this District, or is an individual who

has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

        8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants are

found or are inhabitants or transact business in this District.

                                            THE PARTIES

        9.     Plaintiff is a stockholder of the Company and has been at all times relevant hereto.

        10.    Defendant Welbilt is a Delaware corporation with its principal executive offices

located at 2227 Welbilt Boulevard, New Port Richey, Florida 34655. Welbilt’s common stock trades

on the New York Stock Exchange under the ticker symbol “WBT.”

        11.    Defendant Cynthia M. Egnotovich (“Egnotovich”) has been Chair of the Board since

the March 2016 Spin-Off and also served as a director of MTW from 2008 until the Spin-Off.

        12.    Defendant Dino J. Bianco (“Bianco”) has been a director of the Company since the

March 2016 Spin-Off and was a director of MTW from 2015 until the Spin-Off.

        13.    Defendant Joan K. Chow (“Chow”) has been a director of the Company since the

March 2016 Spin-Off and was a director of MTW from 2012 until the Spin-Off.

        14.    Defendant Janice L. Fields (“Fields”) has been a director of the Company since April

2018.

        15.    Defendant Brian R. Gamache (“Gamache”) has been a director of the Company since


                                                    3
   Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 4 of 13 PageID #: 4



March 2017.

       16.       Defendant Andrew Langham (“Langham”) has been a director of the Company since

the March 2016 Spin-Off.

       17.       Defendant William C. Johnson (“Johnson”) has been President and Chief Executive

Officer (“CEO”) of the Company since November 2018, and a director since October 2018.

       18.       Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or the

“Individual Defendants.”

       19.       Defendants identified in paragraphs 11-18 are referred to herein as the “Board” or the

“Individual Defendants.”

                                  SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

       20.       On April 19, 2021, Welbilt and Middleby jointly announced in relevant part:

       ELGIN, Ill. & NEW PORT RICHEY, Fla.--(BUSINESS WIRE)--The Middleby
       Corporation (NASDAQ: MIDD) and Welbilt, Inc. (NYSE: WBT) have entered into a
       definitive agreement under which Middleby will acquire Welbilt in an all-stock
       transaction, enhancing the Middleby Commercial Foodservice platform with an
       attractive portfolio of products, brands and technologies. This transaction will bring
       together two complementary businesses, accelerate the Middleby growth strategy into
       key markets globally and increase core capabilities in highly attractive segments.

       The combined company will have approximately $3.7 billion in combined 2020 sales,
       73% of which will come from the Commercial Foodservice segment. With a strong
       balance sheet and robust cash generation, Middleby will be well positioned and
       capitalized to support significant R&D and future acquisition opportunities. Middleby
       has a long track record of successfully integrating businesses, having completed over
       20 acquisitions since 2018, and has a history of driving efficiencies in acquired
       companies.

       Compelling Strategic Rationale

             •   Creates a broad Commercial Foodservice Equipment platform with enhanced
                 ability to serve customers through a combination of distinct but
                 complementary portfolios with leading brands and broad geographic footprint

             •   Strengthens customer value proposition across hot-side, cold-side, beverage,
                 technology and aftermarket support services across the globe


                                                   4
Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 5 of 13 PageID #: 5



     •   Transaction accelerates R&D and investment into the value-added
         technologies and services of the future, including ventless cooking, controls,
         automation and connectivity

     •   $100 million of anticipated annual cost synergies associated with the
         transaction to be fully realized by year three, with additional potential from
         cross-selling opportunities and greater product development not yet quantified;
         Welbilt stand-alone Business Transformation Program annual improvement of
         $20 million is incremental

     •   All-stock transaction maintains the Middleby balance sheet flexibility, with
         significant expected combined free cash flow to support and grow the business

     •   Expected net leverage at close of ~3.0x, to be reduced to approximately ~2.0x
         by the end of 2022

     •   A landmark transaction in the Middleby long-standing strategy of acquiring,
         integrating and operating complementary and synergistic businesses

  “Today’s announcement represents a milestone event for Middleby, Welbilt and the
  Commercial Foodservice Equipment industry. The combination of our two great
  companies creates a leading player with a comprehensive product line, global footprint
  and advanced technologies and solutions that are well positioned to serve our rapidly
  changing customer needs and capitalize on emerging industry trends. The acquisition
  of Welbilt is a transformational opportunity for Middleby and a compelling
  combination that will benefit all of our stakeholders,” said Middleby CEO Timothy
  FitzGerald. “We are excited to welcome the Welbilt team and we will benefit from
  the highly talented group they have assembled.”

  William Johnson, CEO of Welbilt, said, “We are pleased to combine with Middleby
  to offer our customers a broad and innovative portfolio of products and technologies.
  This transaction will allow Welbilt to accelerate our strategic development and
  represents an outstanding opportunity for Welbilt shareholders to realize an attractive
  value and participate in the future value creation of the combined organization. I am
  pleased to be joining the Middleby Board of Directors upon closing of the transaction
  to support a successful combination of the businesses.”

  Transaction Structure

  Under the terms of the agreement, Welbilt shareholders will receive a fixed exchange
  ratio of 0.1240x shares of Middleby common stock for each share of Welbilt common
  stock in an all-stock transaction, with an implied enterprise value of $4.3 billion.
  Based on Middleby’s volume-weighted average price during the 30 consecutive
  trading days ending April 20, 2021 (Middleby’s 30-day VWAP), the offer price
  represents a 28% premium to Welbilt’s 30-day VWAP. Upon closing, Middleby
  shareholders will own approximately 76 percent and Welbilt shareholders will own
  approximately 24 percent of the combined company on a fully diluted basis.



                                            5
    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 6 of 13 PageID #: 6



       The Boards of both companies have unanimously approved the transaction. In
       addition, Carl C. Icahn (and affiliates), Welbilt’s largest shareholder with an 8.4%
       ownership position, has entered into a support agreement in favor of the transaction.

       Governance and Management

       Following closing, Timothy FitzGerald will continue as CEO and as a member of the
       Middleby Board of Directors. Bryan Mittelman will continue to serve as Middleby’s
       CFO. Middleby will expand its Board to include two new directors from the Welbilt
       board, Chairperson Cynthia Egnotovich and William Johnson.

       Financing and Expected Timing

       Middleby intends to refinance Welbilt’s existing debt through its committed Senior
       Secured Facility. Based on the expected pro forma leverage ratio at closing, the
       interest on the incremental financing would be approximately L + 162.5 bps. The
       transaction is expected to close in late 2021, subject to customary closing conditions,
       including regulatory and Middleby and Welbilt shareholder approvals.

       Advisors

       Guggenheim Securities, LLC served as financial advisor to Middleby. Skadden, Arps,
       Slate, Meagher & Flom LLP served as legal counsel.

       Morgan Stanley & Co. LLC served as financial advisor to Welbilt. Gibson, Dunn &
       Crutcher LLP served as legal counsel.

The Registration Statement Contains Material Misstatements or Omissions

       21.     Defendants filed a materially incomplete and misleading Registration Statement with

the SEC and disseminated it to Welbilt’s stockholders. The Registration Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       22.     Specifically, as set forth below, the Registration Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (a) the Company’s and Middleby’s financial projections and the financial analyses

supporting the fairness opinion provided by the Board’s financial advisor, Morgan Stanley Securities,

Inc. (“Morgan Stanley”); and (b) the background of the Proposed Transaction.




                                                 6
    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 7 of 13 PageID #: 7



Material Omissions Concerning the Company’s and Middleby’s Financial Projections and
Morgan Stanley’s Financial Analyses

       23.     The Registration Statement omits material information regarding the Company’s and

Middleby’s financial projections.

       24.     With respect to the Company’s financial projections, the Registration Statement fails

to disclose the line items underlying the Company forecasts for: (a) Adjusted EBITDA (burdened by

stock-based compensation (“SBC”); and (b) Unlevered Free Cash Flow.

         25.   As to the financial projections for Middleby, the Registration Statement fails to

 disclose the line times underlying the Middleby forecasts for (a) Adjusted EBITDA before SBC

 (b) Adjusted EBITDA after SBC; (c) EBITA; and (d) Free Cash Flow.

       26.     The Registration Statement also omits material information regarding Morgan

Stanley’s financial analyses.

       27.     The Registration Statement describes Morgan Stanley’s fairness opinion and the

various valuation analyses it performed in support of its opinion. However, the description of Morgan

Stanley’s fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Welbilt’s public stockholders are unable to

fully understand these analyses and, thus, are unable to determine what weight, if any, to place on

Morgan Stanley’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction or seek appraisal.

       28.     With respect to Morgan Stanley’s Welbilt Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (a) the line items used to calculate unlevered free cash flow;

(b) the terminal values for Welbilt calculated by Morgan Stanley; (c) the inputs and assumptions

underlying the terminal growth and discount rates utilized by Morgan Stanley in the analysis; and (d)

the number of the Company’s fully diluted outstanding shares as of March 31, 2021.

       29.     With respect to Morgan Stanley’s Middleby Discounted Cash Flow Analysis, the

                                                   7
    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 8 of 13 PageID #: 8



Registration Statement fails to disclose: (a) the line items used to calculate unlevered free cash flow;

(ii) the terminal values for Middleby calculated by Morgan Stanley; (c) the inputs and assumptions

underlying the terminal growth and discount rates utilized by Morgan Stanley in the analysis; and (d)

the number of the Middleby’s fully diluted outstanding shares as of March 31, 2021.

       30.     With respect to Morgan Stanley’s Public Trading Comparables Analyses for Welbilt

and Middleby, the Registration Statement fails to disclose the individual multiples and financial

metrics for the companies observed by Morgan Stanley in the analyses.

       31.     With respect to Morgan Stanley’s Welbilt Discounted Equity Value Analysis, the

Registration Statement fails to disclose: (a) the projected earnings per share used in the analysis; (b)

the basis for applying a range of AV/NTM EBITDA multiples of 11.0x to 13.0x to Welbilt financial

estimates; and (c) the inputs and assumptions underlying the use of the discount rate applied by

Morgan Stanley.

       32.     With respect to Morgan Stanley’s Middleby Discounted Equity Value Analysis, the

Registration Statement fails to disclose: (a) the projected earnings per share used in the analysis; (ii)

the basis for applying a range of AV/NTM EBITDA multiples of 13.0x to 15.0x to Middleby financial

estimates; and (iii) the inputs and assumptions the use of the discount rate applied by Morgan Stanley

       33.     With respect to Morgan Stanley’s Relative Discounted Analysts’ Future Price Targets

analyses, the Registration Statement fails to disclose: (a) the price targets used in the analysis,

including their sources; and (b) the individual inputs and assumptions underlying the discount rates.

       34.     With respect to Morgan Stanley’s Precedent Premia Analysis, the Registration

Statement fails to disclose: (a) the transactions observed by Morgan Stanley in the analysis; (b) the

premiums for those transactions observed; and (c) the basis for selecting a reference premium range of

10% to 30%.

       35.     Without such undisclosed information, Welbilt stockholders cannot evaluate for


                                                   8
    Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 9 of 13 PageID #: 9



themselves whether the financial analyses performed by Morgan Stanley were based on reliable

inputs and assumptions or whether they were prepared with an eye toward ensuring that a positive

fairness opinion could be rendered in connection with the Proposed Transaction. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can fully

evaluate the extent to which Morgan Stanley’s opinion and analyses should factor into their decision

whether to vote in favor of or against the Proposed Transaction.

       36.     The omission of this material information renders the statements in the “Certain

Unaudited Forecasted Financial Information” and “Opinion of Welbilt’s Financial Advisor” sections

of the Registration Statement false and/or materially misleading in contravention of the Exchange

Act.

Material Omissions Concerning the Background of the Proposed Transaction

       37.     The Registration Statement fails to disclose material information concerning the

background process leading to the Proposed Transaction.

       38.     The Registration Statement further fails to disclose whether the Company entered into

non-disclosure agreements that included a standstill provision and/or “don’t-ask, don’t-waive”

(“DADW”) standstill provision that is still in effect and currently precluding a potential buyer from

making a topping bid for the Company.

       39.     The failure to disclose the existence of DADW provisions creates the false impression

that a potential bidder who entered into a confidentiality agreement could make a superior proposal

for the Company. If the potential acquirer’s non-disclosure agreement contains a DADW provision,

then that potential bidder can only make a superior proposal by (a) breaching the confidentiality

agreement—since in order to make the superior proposal, it would have to ask for a waiver, either

directly or indirectly; or by (b) being released from the agreement, which if action has been done, is

omitted from the Registration Statement.


                                                  9
  Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 10 of 13 PageID #: 10



       40.     Any reasonable Welbilt stockholder would deem the fact that a likely topping bidder

for the Company may be precluded from making a topping bid for the Company to significantly alter

the total mix of information.

       41.     The omission of this information renders the statements in the “Background of the

Transactions” section of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

       42.     The Individual Defendants were aware of their duty to disclose this information and

acted negligently (if not deliberately) in failing to include this information in the Registration

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote on

the Proposed Transaction, Plaintiff and the other Welbilt stockholders will be unable to make an

informed decision whether to vote in favor of the Proposed Transaction or seek appraisal and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                                COUNT I

              Claims Against All Defendants for Violations of Section 14(a) of the
                   Exchange Act and Rule 14a-9 Promulgated Thereunder

       43.     Plaintiff repeats all previous allegations as if set forth in full.

       44.     During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation of

Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       45.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants.              It

misrepresented and/or omitted material facts, including material information relevant to the

                                                    10
  Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 11 of 13 PageID #: 11



Company’s and Middleby’s financial projections, the financial analyses performed by the Company’s

financial advisor, and the background of the Proposed Transaction. The defendants were at least

negligent in filing the Registration Statement with these materially false and misleading statements.

       46.     The omissions and false and misleading statements in the Registration Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote on

the Proposed Transaction or seek to exercise their appraisal rights.

       47.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9(a) promulgated thereunder.

       48.     Because of the false and misleading statements in the Registration Statement, Plaintiff

is threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                               COUNT II

                   Claims Against the Individual Defendants for Violations of
                              Section 20(a) of the Exchange Act

       49.     Plaintiff repeats all previous allegations as if set forth in full.

       50.     The Individual Defendants acted as controlling persons of Welbilt within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

directors of Welbilt, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Registration Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or indirectly,

the decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Registration Statement and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the statements

                                                    11
  Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 12 of 13 PageID #: 12



or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations as

alleged herein, and exercised the same. The Registration Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Registration Statement.

       53.     In addition, as the Registration Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Registration Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, Welbilt’s stockholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

injunctive relief, in his favor on behalf of Welbilt, and against defendants, as follows:

               A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and any

vote on the Proposed Transaction, unless and until defendants disclose and disseminate the material


                                                   12
  Case 1:21-cv-00984-UNA Document 1 Filed 07/02/21 Page 13 of 13 PageID #: 13



information identified above to Welbilt stockholders;

               B.      In the event defendants consummate the Proposed Transaction, rescinding it

and setting it aside or awarding rescissory damages to Plaintiff;

               C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

               D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

               E.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

 Dated: July 2, 2021                                    LONG LAW, LLC


                                                  By /s/ Brian D. Long
                                                     Brian D. Long (#4347)
                                                     3828 Kennett Pike, Suite 208
                                                     Wilmington, DE 19807
                                                     Telephone: (302) 729-9100
                                                     Email: BDLong@longlawde.com

                                                        Attorneys for Plaintiff




                                                  13
